 

 
EMPLOYMENT AGREEMENT WITH

 
DUNCAN MCINTYRE 
 
 
This Employment Agreement (“Agreement”) is entered into as of the 1st day of
April, 2006 (the “Effective Date”), by and between Duncan McIntyre (the
“Executive”) and Inyx Europe Limited, a wholly owned subsidiary of Inyx, Inc.
(the “Company” or the “Employer”), or together the Parties.
 
RECITALS:
 
Whereas, the Company desires to employ the Executive to provide personal
services to the Company, and also wishes to provide the Executive with certain
compensation and benefits in return for such services; and
 
Whereas, the Executive wishes to be employed by the Company and provide personal
services to the Company in return for certain compensation and benefits.
 
Now, therefore, in consideration of the mutual promises and covenants contained
herein, it is hereby agreed by and between the Parties hereto as follows:
 
1.  EMPLOYMENT
 
1.1.  GENERAL. The Company hereby employs the Executive in the senior position
of Managing Director of Inyx Europe Limited, whose responsibilities include
directing the operations of the Company’s two United Kingdom operating
subsidiaries, Inyx-Pharma Limited and Ashton Pharmaceuticals Limited, as well as
any other operations that the Company may acquire in the United Kingdom or
Europe, and also assisting the Company’s overall growth in the pharmaceutical
industry, and the Company may assign other reasonable management duties to the
Executive from time to time. The Executive agrees to perform and discharge such
duties well and faithfully, and to be subject to the supervision and direction
of Jack Kachkar, Chairman and Chief Executive Officer of Inyx, Inc. (“CEO”), and
other senior corporate executives of Inyx, Inc. or their designee or successor.
The Executive acknowledges that this appointment involves the affairs of the
Company and its subsidiaries not only in the United Kingdom and Europe but also
in the United States and Canada. Accordingly, while the executive will be
operationally based in the United Kingdom, with offices both at the Ashton
Pharmaceuticals site in Ashton, England, and at the Inyx-Pharma site in Runcorn,
England, the Executive will be required to travel periodically to other
countries on behalf of the Company and its subsidiaries, affiliates and
strategic alliances. If the Executive will be required to work outside the
United Kingdom for more than a one month period he will receive separate
notification.
 
1.2.  SUSPENSION. The Company may suspend all or any of the Executive's duties
and powers for such periods and on such terms as it considers expedient and this
may include a term that the Executive must stay away from all or any of the
Company's premises and/or will not be provided with any work and/or will have no
business contact with all or any of the company or any group company’s agents,
employees, customers, clients, distributors and suppliers. During any period of
suspension the Agreement will continue and the Executive will continue to be
bound by his/her obligations under this Agreement.
 
 

--------------------------------------------------------------------------------


 
 
1.3.  TIME DEVOTED TO POSITION. The Executive, during his employment by the
Company, shall devote his full business time, attention and skills to the
business and affairs of the Employer.
 
1.4.  CERTIFICATIONS. Whenever the Executive is required by law, rule or
regulation or requested by any governmental authority or by the Company or the
Company’s auditors to provide certifications with respect to financial
statements or filings with the Securities and Exchange Commission or any other
governmental authority, the Executive shall sign such certifications as may be
reasonably requested by such officers, with such exceptions as the Executive
deems necessary to make such certifications accurate and not misleading.
 
1.5.  HOURS OF WORK. There are no fixed hours of work and by signing this
document, the Executive hereby consents, in accordance with the Working Time
Regulations 1998 to work more than 48 hours per week on average weekly should
his duties so require. The Executive agrees to give the Employer at least three
(3) months' notice in writing if he is no longer prepared to work more than an
average of 48 hours a week.
 
2.  COMPENSATION AND BENEFITS
 
2.1.  SALARY. At all times the Executive is employed hereunder, Employer shall
pay to Executive, and Executive shall accept, as full compensation for any and
all services rendered and to be rendered by him during such period to Employer
in all capacities, including, but not limited to, all services that may be
rendered by him to any of Employer’s existing subsidiaries, entities and
organizations hereafter formed, organized or acquired by Employer, directly or
indirectly (each, a “Subsidiary” and collectively, the “Subsidiaries”), the
following: (i) a base salary at the annual rate of £130,000 or at such increased
rate as the Board (through its Compensation Committee), in its sole discretion,
may hereafter from time to time grant to Executive, subject to adjustments in
accordance with Section 2.2 hereof (as so adjusted, the “Base Salary”); and
(ii) any additional bonus and the benefits set forth in Sections 2.3, 2.4 and
2.5 hereof. The Base Salary shall be payable monthly in accordance with the
regular payroll practices of Employer applicable to senior executives, less such
deductions as shall be required to be withheld by applicable law and regulations
or otherwise.
 
2.2.  CASH BONUSES. Subject to Section 3.6 hereof, the Executive shall be
entitled to an annual cash bonus of up to fifty percent (50%) of the Executive’s
annual base salary, with the bonus amount based upon performance criteria
achieved by the Company and the Executive during a twelve (12) month period that
are mutually agreed upon by the Company and the Executive at the outset of the
12-month period.
 
2.3.  STOCK OPTIONS. The Executive shall be entitled to participate in stock
option and similar equity plans of Employer. In connection herewith, the
Executive will be granted 300,000 options to purchase shares of common stock of
the Company with an exercise price equal to the closing price of the Company’s
common stock on April 1, 2006 on the following basis: 100,000 options to be
vested on March 31, 2007; 100,000 options to be vested on March 31, 2008; and
100,000 options to be vested on March 31, 2009; with all options issued on terms
and conditions set forth in the Stock Option Plan of the Company and a Stock
Option Agreement with the Executive containing these terms. The Executive shall
be entitled to any additional annual stock option grants provided at the
discretion of the Board.
 
 
- 2 -

--------------------------------------------------------------------------------


 
 
2.4.  EXECUTIVE BENEFITS
 
2.4.1.  EXPENSES. Employer shall promptly reimburse the Executive for properly
documented expenses that he may reasonably incur in connection with the
performance of his duties including but not limited to, expenses for such items
as business entertainment, business travel, hotel and meals that are in
accordance with Company policy and approved by the Chairman of the Board and
Chief Executive Officer of the Company. The Company shall also pay the Executive
a monthly car allowance of £800 and the Executive shall be eligible for a
Blackberry cell phone and lap-top computer for Company-related use.
 
2.4.2.  EMPLOYER PLANS. Executive shall be entitled to participate in such
employee benefit plans and programs as Employer may from time to time generally
offer or provide to executive officers of Employer or its Subsidiaries,
including, but not limited to, participation in health and accident, medical and
dental plans including any such benefit plans offered by the Subsidiaries where
applicable, and profit sharing and retirement plans, subject to the rules of
such plans and the terms of any applicable insurance policies. Participation in
such plans shall be conditional on the Executive complying with and satisfying
any applicable requirements of the insurer
 
2.4.3.  VACATION. The Executive shall be entitled to five (5) weeks paid
vacation per calendar year, with vacation time in calendar 2006 being a pro-rata
four (4) weeks. The Executive will be entitled to payment in lieu of holidays
accrued pro rata but not taken as at the date of termination of employment. If
the Executive has taken more holiday than his accrued entitlement at the date of
termination of his employment, the Company shall be entitled to deduct the
appropriate amount from any payments due to the Executive (on the basis that
each day of paid holiday is equal to 1/260 of the salary).
 
3.  EMPLOYMENT TERM; TERMINATION
 
3.1.  EMPLOYMENT TERM. The Executive’s employment hereunder shall commence on
April 1, 2006 and, except as otherwise provided in Section 3.2 hereof, shall
continue until March 31, 2009 (the “Initial Term”). No previous employment of
the Executive shall count as part of his continuous period of employment.
Thereafter, this Agreement shall continue, subject to the terms of this
Agreement unless either (i) Employer and Executive agree to a new employment
agreement, or (ii) until terminated by either party giving the other not less
than three [3] months prior notice in writing, such notice to expire no earlier
than March 31, 2009. Upon termination of this Agreement pursuant to this
Sections 3.1 or 3.2 hereof, Executive shall be released from any duties
hereunder (except as set forth in Section 5 hereof) and the obligations of
Employer to Executive shall be as set forth in Sections 3.4 and 3.5 hereof only.
 
 
3.2.   SUMMARY DISMISSAL. If the Executive:
 
 
- 3 -

--------------------------------------------------------------------------------


 
 
3.2.1.  in the reasonable opinion of the Company fails or neglects efficiently
and diligently to discharge his/her duties or is guilty of any serious or (after
having received a written warning from the CEO, COO or other Senior Corporate
Executive) repeated breach of his obligations under this agreement (including
any consent granted under it); or
 
3.2.2.  is guilty of serious misconduct or any other conduct which affects or in
the reasonable opinion of the Company is likely to affect prejudicially the
interests of the Company or any of its subsidiaries or is convicted of an
arrestable offence (other than a road traffic offence for which a non-custodial
penalty is imposed); or
 
3.2.3.  becomes bankrupt or makes any arrangement or composition with his/her
creditors; or
 
3.2.4.  is disqualified from being a director of any company by reason of an
order made by any competent court; or
 
3.2.5.  resigns as a director without the prior consent of the CEO; or
 
3.2.6.  is guilty of any breach or non-observance of any code of conduct, rule
or regulation adopted by the Company or by any regulatory body or fails or
ceases to be registered (where such registration is, in the opinion of the
Company, required for the performance of his duties) by any regulatory body in
the United Kingdom or elsewhere,
 
3.2.7.  the Company may (whether or not any notice of termination has been given
under Section 3.2) by written notice to the Executive terminate this Agreement
with immediate effect. A notice under paragraph 3.2.1 may be given by the
Company to the Executive within 90 days of the end of any such period or periods
of incapacity referred to in that paragraph.
 
3.2.8.  The Company may at any time (whether or not any notice of termination
has been given under Section 3.1) terminate the Agreement with immediate effect
by giving notice in writing to the other party on terms that the Company will
pay to the Executive, in lieu of notice under Section 3.1, the salary in the
amount and at the times it would have paid to the Executive if the Company had
given notice of termination of the Agreement in accordance with Section 3.1 or,
if notice has previously been given under that Section, as if the Agreement
terminated on the expiry of the remainder of the period of notice. If the
Executive is paid salary in lieu of notice he will not be entitled to any
additional payment in respect of holiday which he would otherwise have accrued
during the notice period or the remainder of the notice period.
 
 
- 4 -

--------------------------------------------------------------------------------


 
 
3.3.   GARDEN LEAVE. Section 3.1 does not limit the Company's right to suspend
any of the Executive's duties and powers under Section 1.2 during any period
after notice of termination of the Agreement has been given by the Company or
the Executive. In particular, the Company may exercise this right where the
Executive leaves the Company's employment in circumstances where it is
reasonable for the Company to believe that he is or is about to become concerned
in a business carried on, or about to commence, which is, or is likely to be,
competitive with any part of the business of any group Company with which the
Executive was engaged or concerned in the 12 months before the suspension
started. In addition or alternatively, the Company may during the whole or any
part of such period of notice require the Executive to perform duties (including
any modified duties arising from an exercise by the Company of its rights under
Section 1.2) at such locations as the Company may require consistent with
Section 1.1. Throughout any such period of suspension the Executive's salary and
other benefits to which he is entitled under this Agreement shall continue to be
paid or provided by the Company. At any time during such period the Executive
will, at the request of the Company, immediately resign, without claim for
compensation, his/her office as a director of the Company and any directorship
or other office held by him in any group Company.
 
3.4.   OBLIGATIONS OF THE EXECUTIVE DURING SUSPENSION OR ON TERMINATION OF THIS
AGREEMENT. On the termination of the Agreement in any way (whether lawfully or
otherwise) or on either party giving notice of termination of this Agreement or
on the Company exercising its right of suspension as mentioned in Section 3.3,
the Executive will immediately:
 
3.4.1.  resign all offices held by him in any group Company (without prejudice
to the rights of any party arising out of this Agreement or the termination of
the Agreement);
 
3.4.2.  deliver to the Company all property in his possession, custody or under
his control belonging to any group Company including (but not limited to)
computer equipment, mobile phones, security and computer passes, business cards,
credit and charge cards, original and copy documents or other media on which
information is held in his possession relating to the business or affairs of any
group Company; and
 
3.4.3.  transfer (without payment) to the Company (or as the Company may direct)
any qualifying or nominee shares provided by it or any third party in any group
Company to him.
 
With effect from the date of termination of this Agreement, all the rights and
obligations of the parties under this Agreement will cease except for those
which are expressed to continue after that date and except in relation to any
breach of any provision of this agreement before that date. Termination of the
Agreement will not prejudice any other rights of the Company.
 
 
- 5 -

--------------------------------------------------------------------------------



 
3.5.  CERTAIN OBLIGATIONS OF EMPLOYER FOLLOWING TERMINATION OF THE EXECUTIVE’S
EMPLOYMENT. Following termination of the Executive’s employment by the Company
or any group company under the circumstances described below, Employer shall pay
to Executive the following compensation and provide the following benefits in
full satisfaction and final settlement of any and all claims and demands that
Executive now has or hereafter may have hereunder against Employer.
 
3.5.1.  TERMINATION UNDER SECTION 3.2. In the event that the Executive’s
employment is terminated by Employer under Section 3.2, Employer shall pay to
Executive, in a single lump-sum, an amount equal to any unpaid but earned Base
Salary through the Date of Termination. Any payment made in accordance with this
Section 3.5.1 shall be made at a convenient date no later than fourteen (14)
days after the termination date.
 
3.5.2.   ELECTION NOT TO RENEW BY EMPLOYER UNDER SECTION 3.1. In the event that
the Employer terminates this Agreement after the Initial Term pursuant to
Section 3.1. hereof, it shall pay to Executive, subject to Executive’s continued
compliance with the terms of Section 5 hereof, any unpaid but earned Base Salary
through the effective Date of Termination PLUS, an amount equal to nine months
(9) months of Base Salary in effect at such applicable time (the “Severance
Amount”). Additionally, any Bonuses that are due to the Executive shall be paid
by Employer to Executive. HOWEVER, if termination of Executive is due to or
after a Change of Control (as defined in Section 3.6.2 hereof) of the Employer,
the Severance Amount is increased to twenty-four (24) months Base Salary in
effect at such applicable time, and any non-vested stock options granted to
Executive shall become fully vested at time of such termination date. Any
payments made in accordance with this Section 3.6.2 shall be made in a lump-sum
payment at a convenient date no later than fourteen (14) days after the
effective termination date. In consideration of such payment, and assuming all
other payments required hereby have been paid, Executive agrees to provide
Employer a general release of any claims relating to such termination or
otherwise.
 
3.5.3.  TERMINATION BY THE EXECUTIVE UNDER SECTION 3.1In the event that the
Executive elects not to renew this Agreement at any time pursuant to Section 3.1
hereof, Employer shall pay to Executive Base Salary through the effective Date
of Termination. In addition, Employer shall pay Executive, in a single lump-sum,
an amount equal to any unpaid but earned Bonuses through the effective Date of
Termination, PROVIDED that the Executive complies with Section 3.1 and provides
the Employer with three (3) months advance notification in writing of the intent
to terminate this Agreement.
 
 
- 6 -

--------------------------------------------------------------------------------


 
 
3.6.  DEFINITIONS.
 
3.6.1.  “DATE OF TERMINATION” DEFINED. “Date of Termination” means such date as
the Executive’s employment under this Agreement is terminated in accordance with
Sections 3.1, or 3.2 hereof.
 
3.6.2.  “CHANGE OF CONTROL” DEFINED. A “Change of Control” of Employer means (i)
the approval by the stockholders of the Company of the sale, lease, exchange or
other transfer (other than pursuant to internal reorganization) by the Company
of all or substantially all of its respective assets to a single purchaser or to
a group of associated purchasers; (ii) the first purchase of shares of equity
securities of the Company pursuant to a tender offer or exchange offer (other
than an offer by the Company) for at least fifty (50%) percent of the equity
securities of the Company; (iii) the approval by the stockholders of the Company
of an agreement for a merger or consolidation in which the Company shall not
survive as an independent, publicly-owned corporation; (iv) the acquisition
(including by means of a merger) by a single purchaser or a group of associated
purchasers of securities of the Company from the Company or any third party
representing fifty (50%) percent or more of the combined voting power of the
Company’s then outstanding equity securities in one or a related series of
transactions (other than pursuant to an internal reorganization or transfers of
the Executive’s interests).
 
4.  PENSIONS.
 
4.1.  The Executive is eligible to join the Company’s Defined Pension Scheme.
Benefits are provided on a defined contribution basis, except that benefits on
death in employment are linked to the Executive’s pensionable pay.
 
5.  CONFIDENTIALITY AND NONSOLICITATION; PROPERTY RIGHTS.
 
5.1.  “CONFIDENTIAL INFORMATION” DEFINED. “Confidential Information” means any
and all information (oral or written) relating to Employer or any Subsidiary or
any entity controlling, controlled by, or under common control with Employer or
any Subsidiary or any of their respective activities, including, information not
previously disclosed to the public or to the trade by the Company’s management,
or otherwise in the public domain, with respect to the Company’s products,
facilities, applications and methods, trade secrets and other intellectual
property, systems, procedures, manuals, confidential reports, product price
lists, customer lists, technical information, financial information, business
plans, prospects or opportunities, but shall exclude any information which
(i) is or becomes available to the public or is generally known in the industry
or industries in which the Company operates other than as a result of disclosure
by the Executive in violation of his agreements under this Section or (ii) the
Executive is required to disclose under any applicable laws, regulations or
directives of any government agency, tribunal or authority having jurisdiction
in the matter or under subpoena or other process of law. The Executive confirms
that all restrictions in this Section are reasonable and valid and waives all
defenses to the strict enforcement thereof.
 
 
- 7 -

--------------------------------------------------------------------------------


 
 
5.2.  NON-DISCLOSURE OF CONFIDENTIAL INFORMATION. The Executive shall not at any
time (other than as may be required or appropriate in connection with the
performance by him of his duties hereunder), directly or indirectly, use,
communicate, disclose or disseminate any Confidential Information in any manner
whatsoever (except as may be required under legal process by subpoena or other
court order).
 
5.3.  CERTAIN ACTIVITIES. The Executive shall not, while employed by the Company
and for a period of one (1) year following the Date of Termination, directly or
indirectly, hire, offer to hire, entice away or in any other manner persuade or
attempt to persuade any officer, employee, agent, lessor, lessee, licensor,
licensee or supplier of Employer or any of its Subsidiaries to discontinue or
alter his or its relationship with Employer or any of its Subsidiaries.
 
5.4.  NON-COMPETITION. The Executive shall not, while employed by the Company
and for a period of one (1) year following the Date of Termination, engage or
participate, directly or indirectly (whether as an officer, director, employee,
partner, consultant, shareholder, lender or otherwise), in any business that
manufactures, markets or sells products that directly competes with any product
of the Employer that is significant to the Employer’s business based on sales
and/or profitability of any such product as of the Date of Termination. Nothing
herein shall prohibit Executive from being a passive owner of less than 1% of
any publicly-traded class of capital stock of any entity directly engaged in a
competing business.
 
5.5.  If the Company exercises its right to suspend the Executive's duties and
powers for a period of up to [3] months under Section 1.2 during any period
after notice of termination of the Agreement has been given by the Company or
the Executive, the aggregate of the period of the suspension and the period
after the date of termination for which covenants in Sections 5.3 and 5.4 apply
will not exceed 12 months and, if the aggregate of the two periods would exceed
12 months, the period after the termination date for which the covenants in
Sections 5.3 and 5.4 apply will be reduced accordingly.
 
5.6.  PROPERTY RIGHTS; ASSIGNMENT OF INVENTIONS. With respect to information,
inventions and discoveries or any interest in any copyright and/or other
property right developed, made or conceived of by Executive, either alone or
with others, at any time during his employment by Employer and whether or not
within working hours, arising out of such employment or pertinent to any field
of business or research in which, during such employment, Employer is engaged or
(if such is known to or ascertainable by Executive) is considering engaging,
Executive hereby agrees:
 
(a)  that all such information, inventions and discoveries or any interest in
any copyright and/or other property right, whether or not patented or
patentable, shall be and remain the exclusive property of the Employer;
 
 
- 8 -

--------------------------------------------------------------------------------


 
 
(b)  to disclose promptly to an authorized representative of Employer all such
information, inventions and discoveries or any copyright and/or other property
right and all information in Executive’s possession as to possible applications
and uses thereof;
 
(c)  not to file any patent application relating to any such invention or
discovery except with the prior written consent of an authorized officer of
Employer (other than Executive);
 
(d)  that Executive hereby waives and releases any and all rights Executive may
have in and to such information, inventions and discoveries, and hereby assigns
to Executive and/or its nominees all of Executive’s right, title and interest in
them, and all Executive’s right, title and interest in any patent, patent
application, copyright or other property right based thereon. Executive hereby
irrevocably designates and appoints Employer and each of its duly authorized
officers and agents as his agent and attorney-in-fact to act for him and on his
behalf and in his stead to execute and file any document and to do all other
lawfully permitted acts to further the prosecution, issuance and enforcement of
any such patent, patent application, copyright or other property right with the
same force and effect as if executed and delivered by Executive; and
 
(e)  at the request of Employer, and without expense to Executive, to execute
such documents and perform such other acts as Employer deems necessary or
appropriate, for Employer to obtain patents on such inventions in a jurisdiction
or jurisdictions designated by Employer, and to assign to Employer or its
designee such inventions and any and all patent applications and patents
relating thereto.
 
 
5.7.  NON-EXCLUSIVITY AND SURVIVAL. The covenants of the Executive contained in
this Section 5 are in addition to, and not in lieu of, any obligations that
Executive may have with respect to the subject matter hereof, whether by
contract, as a matter of law or otherwise, and such covenants and their
enforceability shall survive any termination of the Executive’s employment by
the Company by either party and any investigation made with respect to the
breach thereof by Employer at any time.
 
6.  DISCIPLINARY AND GRIEVANCE PROCEDURES
 
6.1.  The Executive is subject to the Company's disciplinary and grievance
procedures, copies of which are available from the Company’s Human Resources
Department. These procedures do not form part of the Executive's contract of
employment.
 
6.2.  If the Executive wishes to appeal against a disciplinary decision he may
apply in writing to the Company’s Human Resources Department in accordance with
the Company's disciplinary procedure.
 
 
- 9 -

--------------------------------------------------------------------------------


 
 
6.3.  If the Executive wishes to raise a grievance, he may apply in writing to
the Company’s Human Resources Department in accordance with the Company's
grievance procedure.
 
7.  MISCELLANEOUS PROVISIONS.
 
7.1.  COLLECTIVE AGREEMENTS. There is no collective agreement which directly
affects the Executive’s employment by the Company.
 
7.2.  SEVERABILITY. If, in any jurisdiction, any term or provision hereof is
determined to be invalid or unenforceable, (a) the remaining terms and
provisions hereof shall be unimpaired; (b) any such invalidity or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction; and (c) the invalid or
unenforceable term or provision shall, for purposes of such jurisdiction, be
deemed replaced by a term or provision that is valid and enforceable and that
comes closest to expressing the intention of the invalid or unenforceable term
or provision.
 
7.3.  EXECUTION IN COUNTERPARTS. This Agreement may be executed in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement (and all signatures need not appear on any
one counterpart), and this Agreement shall become effective when one or more
counterparts has been signed by each of the parties hereto and delivered to each
of the other parties hereto.
 
7.4.  NOTICES. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed duly given upon receipt when delivered
by hand, overnight delivery or telecopy (with confirmed delivery), or three (3)
business days after posting, when delivered by registered or certified mail or
private courier service, postage prepaid, return receipt requested, as follows:
 
If to Employer, to:
 
Inyx Europe Limited
c/o Inyx, Inc.
825 Third Avenue, 40th Floor
New York, NY 10022
Attention: Chairman and Chief Executive Officer
Facsimile No.: 001-212-838-0060
 


If to Executive, to:
 
Duncan McIntyre
153 Chester Road
Grappenhall, Warrington
WA4 2SB England

 Facsimile No.:    

 
 
- 10 -

--------------------------------------------------------------------------------


 
 
Or to such other address(es) as a party hereto shall have designated by notice
in writing to the other parties hereto.
 
7.5.  AMENDMENT. No provision of this Agreement may be modified, amended,
waived, or discharged in any manner except by a written instrument executed by
both the Employer and the Executive.
 
7.6.  ENTIRE AGREEMENT. This Agreement, the, Executive’s Stock Option Agreements
and the governing stock option plans, constitute the entire agreement of the
parties hereto with respect to the subject matter hereof, and supersede all
prior agreements and understandings of the parties hereto, oral or written.
 
7.7.  APPLICABLE LAW. This Agreement shall be governed by and construed in
accordance with applicable to contracts made and to be wholly performed therein,
without regard to principles of conflicts of laws.
 
7.8.  HEADINGS. The headings contained herein are for the sole purpose of
convenience of reference, and shall not in any way limit or affect the meaning
or interpretation of any of the terms or provisions of this Agreement.
 
7.9.  WAIVER, ETC. The failure of either of the parties hereto to, at any time,
enforce any of the provisions of this Agreement shall not be deemed or construed
to be a waiver of any such provision, nor to in any way affect the validity of
this Agreement or any provision hereof or the right of either of the parties
hereto thereafter to enforce each and every provision of this Agreement. No
waiver of any breach of any of the provisions of this Agreement shall be
effective unless set forth in a written instrument executed by the party against
whom or which enforcement of such waiver is sought, and no waiver of any such
breach shall be construed or deemed to be a waiver of any other or subsequent
breach.
 
7.10. CAPACITY, ETC. Executive and Employer hereby represent and warrant to the
other that, as the case may be: (a) he or it has full power, authority and
capacity to execute and deliver this Agreement, and to perform his or its
obligations hereunder; (b) such execution, delivery and performance shall not
(and with the giving of notice or lapse of time or both would not) result in the
breach of any agreements or other obligations to which he or it is a party or he
or it is otherwise bound; and (c) this Agreement is his or its valid and binding
obligation in accordance with its terms.
 


- 11 -

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto as of the date first above written.
 
 
INYX, INC.
By:
 
 

        /s/ Jay M. Green      

--------------------------------------------------------------------------------

   
Jay M. Green
Executive Vice President
     

 
 

        /s/ Duncan McIntyre      

--------------------------------------------------------------------------------

    DUNCAN MCINTYRE      

 
 
- 12 -
 
 
 